Citation Nr: 0403963	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-06 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic 
stress disorder, currently rated as 70 percent disabling. 

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left wrist, currently rated as 10 
percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had honorable active service from December 1965 
to December 1967.

This appeal arises from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, that granted entitlement to service 
connection for posttraumatic stress disorder (PTSD) and 
assigned an initial 30 percent evaluation.  

In a December 2002 rating decision, a 70 percent rating was 
assigned for PTSD.  Inasmuch as a higher evaluation is 
potentially available, and as the issue of an increased 
rating was already in appellate status at the time of the 
December 2002 rating action, the Board will consider 
entitlement to an increased rating for PTSD for the entire 
appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

The issue of entitlement to an increased rating for residuals 
of a shell fragment wound of the left wrist, currently rated 
as 10 percent disabling. is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

The veteran's PTSD has been manifested throughout the appeal 
period by depression, anxiety, poor judgment and insight, 
social isolation, and poor anger control; impaired memory; 
and a blunted affect.  Total occupational impairment has not 
been shown.  


CONCLUSIONS OF LAW

The criteria for a schedular rating higher than 70 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 9411 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
(i.e., to VA) that is necessary to substantiate the claim.  
VA is to specifically inform the claimant and his 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) the United states Court of Appeals for Veteran Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim

VA General Counsel has stated that under 38 U.S.C. § 7105(d), 
upon receipt of a notice of disagreement in response to a 
decision on a claim, the "agency of original jurisdiction" 
must take development or review action it deems proper under 
applicable regulations and issue a statement of the case if 
the action does not resolve the disagreement either by grant 
of the benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC   8-2003.  

In this case, the claim for service connection was granted 
prior to the veteran being The VCAA is applicable in this 
case.  In this regard on Novmeber 9, 2000 the RO granted 
service connection for PTSD and assigned a 30 percent rating.   
At that time the veteran had not been notified of 38 U.S.C.A. 
§ 5103(a).  Thus, VAOPGCPREC   8-2003 is not applicable in 
this case.  The notice of disagreement was received in 
October 2001.  Prior to any further adjudication the the RO 
in a May 2002 letter, informed the veteran of the evidence 
and requirements necessary to establish his claim and what 
evidence he should submit and what evidence the VA would 
obtain.  The statement of the case (SOC) have advised him of 
the evidence considered in connection with his claims, and 
what evidence that is potentially probative or not probative 
of the claims along with the rating criteria.  The RO has 
attempted to obtain, and has associated with the claims file, 
all pertinent VA medical records identified by the veteran.  
Two VA examinations have been conducted during the appeal 
period and the veteran has had more than a year and a half to 
identify any additional evidence pertinent to his claim.  The 
Board finds that the VA has met its duty to assist and to 
notify the veteran in this case and the current decision is 
not prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

The veteran's DD-214 reflects that he was awarded the Silver 
Star and the Purple Heart, among others.  

VA outpatient treatment reports dated from 1999 to 2001 
reflect treatment for PTSD.  An August 1999 mental health 
clinic report notes that a Global Assessment of Functioning 
(hereinafter GAF) score of 65 was assigned.

A September 1999 VA mental health clinic notes fewer 
nightmares and flashbacks, no suicidal/homicidal ideation, 
and no aggressive thoughts.  A GAF score of 75 was assigned 

The veteran submitted an application for service connection 
for PTSD in December 1999.  

January and February 2000 VA outpatient treatment reports 
reflect daily intrusive recollections, nightmares, and night 
sweats.  The veteran was reportedly exhausted, anxious, 
depressed, and had some panic at times during the day.  He 
was irritable and exhibited outbursts of rage.  He had 
difficulty concentrating.  He had exaggerated startle 
response and hypervigilance and trouble with authority and he 
avoided people.  He was not promoted because of these 
symptoms.  The counselor assigned a GAF score of 52 A 
February 2000 VA mental health clinic report also contains a 
GAF score of 52.  According to the counselor, the veteran was 
underemployed in his current job.  

The veteran underwent a VA PTSD compensation and pension 
examination in June 2000.  The examiner noted that the 
veteran's medical records were not available.  The examiner 
noted that the veteran lived with his family.  He attended VA 
mental health treatment once per week and took amitriptyline 
and clonazepam daily.  During the examination, the veteran 
reported being withdrawn and suffering anger, depression, and 
guilt.  He could become agitated and aggressive.  He reported 
not being able to feel intimate and he remained distant from 
his family.  He previously worked for himself because he was 
not able to tolerate authority figures, but he currently 
worked as a mechanic at an amusement park.  The examiner 
found the veteran to be socially avoidant, persistently 
depressed, and preoccupied with combat memories.  His sleep 
was severely impaired.  He was preoccupied with security at 
night.  He checked doors and windows and had security sensing 
devices installed.  Helicopter sounds and loud noises 
triggered intrusive memories.  Oriental people disturbed him.  
He had anxiety and anger and withdrew from people.  He was 
depressed and he avoided eye contact; however, he was alert 
and oriented.  His appearance was conventional.  His affect 
was appropriate.  There was no disturbance of mental stream, 
thought, or perception.  His memory was intact but his 
concentration was impaired.  He denied suicidal/homicidal 
ideation.  His insight was poor and his judgment was 
compromised under stress.  He became agitated and threatening 
when provoked.  The primary Axis I diagnosis was PTSD and a 
secondary Axis I diagnosis of depressive disorder secondary 
to PTSD was also given.  A GAF score of 55 was assigned.  

A September 2000 mental health clinic report contains a GAF 
score of 60 while a December 2000 mental health clinic report 
contains a GAF score of 65.

An August 2001 psychotherapy report notes that the summer job 
at the amusement park was ending as the season was over.  The 
veteran had almost quit 6 weeks earlier after his boss was 
verbally abusive and threatening.  The veteran had been 
attending biweekly counseling since November 2000.  He still 
had recurrent nightmares of combat, hyper-arousal, hyper-
vigilance, recurrent and serious depression, anxiety, social 
withdrawal, isolation and anger.  His medications offered 
only partial relief.  He was able to maintain his employment, 
but that came at a price.  His mood, anxiety, and anger 
problems required all of his energy to control, which left no 
time for his family or himself.  

An October 2001 mental health clinic report notes that the 
veteran asked to be seen less frequently.  He was optimistic 
about obtaining new employment but was having a stressful 
time with his daughter. 

The veteran underwent a VA PTSD compensation and pension 
examination in June 2002.  The examiner noted that the 
veteran took three medications for PTSD.  He had no history 
of suicidal/homicidal ideation.  He had nightmares and 
flashbacks.  He was hypervigilant.  He startled easily.  He 
was depressed and felt worthless.  He had poor energy, poor 
concentration and poor sleep.  He was working as a 
maintenance person, but quite isolated.  He was in a second 
divorce but was living with his ex-wife.  Memory was intact, 
but insight, judgment, and impulse control were fair.  He had 
no friends or relatives to whom he was close.  The examiner 
felt that the veteran could work but was quite isolative.  

The examination showed that he was dressed casually.  His 
mood was depressed and his affect blunted.  His speech was 
normal and there was no perceptual problems.  There was no 
suicidal or homicidal ideation.  He was oriented to time 
place and person and his memory was 2/3.  His insight and 
judgment were fair.  The examiner stated stated that the 
veteran spent most of his time at work.  At other times he 
was quite isolated.  He was able to work.  The Axis I 
diagnoses were PTSD, major depression, and alcohol abuse.  
The examiner assigned a GAF score of 45 

 Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Lay statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event. 
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2003).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2003).

The veteran's PTSD has been rated 70 percent disabling under 
Diagnostic Code 9411 for the entire appeal period.  
Therefore, the Board's inquiry is limited to determining 
whether there is any basis to assign a rating higher than 70 
percent for any portion of the appeal period.  

Under the rating criteria for PTSD, a 70 percent rating is 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  A 
GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

As previously set forth in order to be entitled to a 100 
percent rating the PTSD must result in total occupational and 
social impairment.  The veteran's PTSD has been manifested 
throughout the appeal period by depression, anxiety, poor 
judgment and insight, social isolation, and poor anger 
control and a blunt affect.  However, there was no gross 
impairment in thought processes or communication, delusions 
or hallucinations, persistent danger of hurting self or 
others, or disorientation to time or place.  The veteran's 
GAF scores have ranged from 45 to 75.  The most recent VA 
examination showed a GAF of 45 which is indicative of serious 
symptoms, including unable to obtain employment.  However, 
the evidence shows that the veteran remains gainfully 
employed.  Accordingly, the Board finds that the criteria for 
100 percent rating has not been met.

Because the preponderance of the evidence is against the 
claim for an increased rating, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  


ORDER

A schedular rating higher than 70 percent for PTSD is denied.


REMAND

The recent VA examinations showed that the veteran reported 
mild sensory disturbances left hand.  Accordingly, the Board 
finds that a current examination by a neurologist is 
warranted.

The rating schedule for evaluating skin scars found at 
38 C.F.R. § 4.118 was revised effective August 30, 2002.  The 
veteran has not been informed of the old or revised rating 
criteria for scars. 

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should request the VA medical 
Center in East Orange, New Jersey to 
furnish copies of any additional medical 
records pertaining to treatment for the 
veteran's left wrist disability covering 
the period from June 2002 to the present. 

3.  A VA examination should be conducted 
by a neurologist to determine the nature 
and severity of the residuals of the 
shell fragment wound of the left wrist, 
to include any neurological involvement.  
The examiner should be provided with the 
veteran's claims folder prior to 
conducting the examination.  All testing 
deemed necessary should be performed.  
The examination should include a 
description of the left hand scar and the 
ranges of motion testing and a 
description of any functional loss due to 
pain, weakened movement, excess 
fatigability, and incoordination, to 
include the degree of functional loss 
that is likely to result from flare-up or 
extended use. DeLuca v. Brown, 8 Vet. 
App. 202, 205 (1995).  The examiner is 
requested to state whether the shell 
fragment wound has resulted in any 
neurological impairment.  If yes, the 
examiner should identify the nerve 
involved and the degree of impairment.

4.  Thereafter, the case should be 
readjudicated by the RO, to include 
consideration of Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, which 
include the old and revised rating 
criteria for scars, and an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have be25579922en remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



